Dodge, T.
We can discover nothing of prejudice or error in either the answer of the jury with reference to the location of the hole in the sidewalk or in the refusal of the court to change it. The location of the hole was correctly described in the notice as six or seven feet from the lot line, and the city officers were notified that it was about twenty-six by fourteen inches, which informed them that some part of it must be in the second plank from the outside; and the evidence is entirely undisputed that there was but one hole in that neighborhood, and that the city officers found and inspected it after the notice was served. Clearly, the description of such a hole as in the outer edge of the sidewalk neither could nor did in any wise mislead.
We cannot bring ourselves to appellant’s view that it is negligence in law for a person passing along a sidewalk composed of three longitudinal planks to step onto either of the-outside ones. Presumptively the whole width of the sidewalk is safe, and we do not think it matter of common knowledge that the ordinarily careful person always confines himself or herself to the exact center of the sidewalk. Neither can we say that it would have been negligence in law if the plaintiff intentionally stepped upon the board covering this *337bole witb no knowledge either that there was a hole thereby concealed or that the board was so thin as to present danger of giving way under her weight. If the danger was not obvious and she had no knowledge of it in fact, it cannot be said as a matter of law that she was guilty of negligence in coming in contact with it.
These are the only two errors assigned, and in them we find nothing of merit.
By the Court. — Judgment affirmed.